Citation Nr: 1316577	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-47 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for advanced dental degeneration, to include as secondary to service-connected diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for metabolic syndrome.

5.  Entitlement to service connection for heart disease, to include as due to herbicide exposure and as secondary to diabetes mellitus.

6.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1968 to June 1970, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans Appeals (Board) on appeal from April 2005, June 2008 and August 2011 rating decisions by the St. Petersburg, FL, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The April 2005 rating decision found that new and material evidence had not been submitted to reopen a previously denied claim for service connection for back strain.  The June 2008 decision denied entitlement to service connection for dental degeneration, a low back disability, and metabolic syndrome, and entitlement to TDIU and DEA benefits.  Service connection for ischemic heart disease was denied in August 2011.

The Board has recharacterized the claims as above.  With regard to the low back, the issue is changed to reflect the threshold issue of reopening of a previously denied claim.  Although the RO reopened the claim and considered the merits in June 2008, the Board is required to independently establish jurisdiction.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

On a November 2010 substantive appeal, the Veteran indicated that he desired a hearing before a Veterans Law Judge, to be held at the RO (Travel Board).  On an accompanying form, however, he stated that he wanted a local hearing before a Decision Review Officer (DRO).  His then-representative clarified his request in February 2011, stating that the Veteran wanted a Travel Board hearing and wished to withdraw his request for an RO hearing.  The RO took steps to schedule a Travel Board hearing in November 2011, informing the Veteran of the waiting period for Travel Boards and of his options in lieu of that form of hearing.  In December 2011 correspondence, the Veteran's representative withdrew the hearing request on his behalf.

The issues of service connection for a low back disability and heart disease, as well as entitlement to TDIU and DEA benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal with regard to service connection for dental degeneration is requested.

2.  Service connection for a low back disability was denied in an unappealed September 1970 decision on the grounds that a pre-existing back condition was not aggravated by service; the denial was final in September 1971.

3.  In an April 2005 rating decision, service connection for a low back condition was again denied, however, the RO did not properly notify the Veteran of the time limits in which to initiate an appeal with respect to the claim.

4.  Evidence received since September 1970 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim.

5.  Metabolic syndrome does not constitute a disease or disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for advanced dental degeneration, to include as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The September 1970 rating decision denying service connection for back strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

3.  The criteria for reopening the previously denied claim of service connection for a low back disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2012).

4.  The criteria for service connection for metabolic syndrome are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

In a November 2011 Brief, the Veteran's representative stated that his dental claim "is without merit."  He then offered no further comment, evidence, or argument regarding that issue.  The Veteran was contacted through his attorney and asked if this submission constituted a withdrawal of the appeal regarding the dental issue.  In an email received in April 2013, the attorney confirmed the information given in phone conversations, and clearly stated that the issue of service connection for dental degeneration due to diabetes mellitus was withdrawn.  He also submitted a written and signed statement to that effect.

As the Veteran has withdrawn the appeal of the issue in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matters.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to metabolic syndrome, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An August 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in April 2010.  38 C.F.R. § 3.159(c)(2).  

No VA examination has been provided with respect to this specific claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As is discussed below, there is an absence of evidence of a current disability.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  In the June 2008 rating decision on appeal, the RO determined that reopening of the previously denied claim of service connection for a low back disability was warranted, and proceeded to a consideration of the merits of the underlying claim.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In September 1970, based upon service treatment records (STRs) and an August 1970 VA examination, service connection for a low back disability was denied; VA found that a disability had existed prior to service and had not been aggravated by service.  The Veteran had alleged service connection based upon an injury during boot camp.  The Veteran was notified of his appellate rights in conjunction with the September 1970 notification letter and he did not appeal the determination.  He also did not submit new and material evidence within one year of the rating decision pursuant to 38 C.F.R. § 3.156(a).  

Most recently, in April 2005, the RO declined to reopen the previously denied claim regarding the low back.  Evidence at the time consisted of, in addition to that previously considered, VA treatment records and service personnel records.  Additionally, the Veteran had in October 2002 alleged that he sustained a back injury in Vietnam.  The Veteran was scheduled for an examination in connection with his claim, but failed to report.  The RO determined no new and material evidence had been received, and denied the claim.  The Veteran was notified of the decision, however, the notification letter is dated April 28, 2004.  Emphasis added.  As this letter is dated one year prior to the date of the rating decision, which was April 26, 2005, the Veteran was not properly informed of the time limit in which he could initiate an appeal.  He was specifically informed in the letter that he had one year from the date of the letter, which was April 28, 2004, in which to appeal the decision.  In light of the procedural irregularities evidenced in the issuance of the rating decision, the Board cannot find that the due process requirements set forth in 38 C.F.R. § 3.103(b) have been met.  Accordingly, the decision is not final.    

Since September 1970, additional VA treatment records have been associated with the claims file.  Further, the Veteran was afforded a VA examination in June 2008.  At that time, he reported that in Vietnam, while he was climbing a utility pole to perform repairs, he came under fire from a sniper.  In dropping to avoid the gunfire, he was brought up short by his safety harness, which jerked him and injured his back.

The Veteran had made a general allegation of injury in Vietnam in 2002, which was not previously considered by the RO.  Further, even if it were, the more recent allegation made in connection with the current claim includes a degree of detail which provides greater opportunity for evaluation and weighing of the statement.  For example, given the alleged circumstances, the combat presumption under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) is triggered, and the occurrence of the event is presumed.  Such an injury has never been addressed in prior adjudications.  It is clearly new, and as it goes directly to the question of a nexus between service and current disability, it is material.  At the very least, the allegation would require additional development which could be of benefit to the Veteran's claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening of the previously denied claim of service connection a low back disability was appropriate.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Metabolic Syndrome

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In June 2007 correspondence, the Veteran claimed service connection for a metabolic syndrome as a secondary condition to service-connected diabetes.  The Veteran has submitted a definition indicating that metabolic syndrome "is a name for a group of risk factors that occur together and increase the risk for coronary artery disease, stroke, and type II diabetes."  Medical literature similarly defines it as a combination of other recognized risk factors which increase the chances of developing diabetes and cardiovascular disease.  Dorland's Illustrated Medical Dictionary 1839 (32th Ed. 2012).  

It is, quite simply, not in and of itself a disease, or even a symptom of some underlying condition.  Metabolic syndrome is merely a summary label for a constellation of laboratory results and observations which have greater import when taken together.  

Among the risk factors falling under the umbrella of metabolic syndrome are elevated triglycerides and decreased "good" cholesterol.  Such findings are specifically excluded from service connection.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

Furthermore, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The factors supporting the label of metabolic syndrome do not cause any such impairment.  It is the disease which may arise in relation to the metabolic syndrome which are subject to service connection; type diabetes mellitus has in fact been service-connected in this case.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  All the competent evidence of record is in agreement that metabolic syndrome is not a disability for VA purposes.  
 

ORDER

The appeal for service connection of advanced dental degeneration, to include as secondary to service-connected diabetes mellitus, type II, is dismissed.

The claim of service connection for a low back disability is reopened; to this extent only, the appeal is granted.

Service connection for metabolic syndrome is denied.


REMAND

Remand is required to secure compliance with VA:s duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.

Low Back

To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Even where an opinion cannot be proffered without speculation., a full and complete rationale is required.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

At the June 2008 VA examination, the examiner stated that he could not opine as to whether diagnosed lumbar strain was aggravated by military service without resorting to speculation.  He did not, however, provide a clear rationale for that statement.

In the absence of a rationale, the opinion is inadequate.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Therefore, remand is required for a new examination.

The Board notes that the Veteran has argued that an incorrect standard was applied to his case in requesting an examination.  He maintains that he is entitled to application of the presumption of soundness; if no pre-existing injury or disease is noted at examination upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Here, at the August 1968 induction examination, the examiner noted that the Veteran's spine was not normal, though he also did not label it abnormal.  Instead, he noted the Veteran's reports of recurrent low back pain.  The Veteran stated he had pain after driving or heavy lifting.  He had seen a doctor once, but there were no objective findings.  His strain was relieved with rest.  The examiner indicated that the mild low back pain was not disabling.

The Veteran maintains that these references to back pain do not constitute a notation of a pre-existing disease, disability, or infirmity, and he should therefore be considered sound at entry into service.  The Board disagrees.  This is not a situation where the Veteran has reported a remote history of back problems; he instead refers to current, ongoing, recurrent problems.  Crowe v. Brown, 7 Vet. App. 238 (1995) (a childhood history of asthma did not serve to note a current condition at induction); 38 C.F.R. § 3.304(b)(1) (a history taken at examination is not a notation of such condition).  It is not important that the indicated back strain condition was not symptomatic or considered disabling, only that it was seen to currently exist.  Verdon v. Brown, 8 Vet. App. 529 (1996).  As a pre-existing low back condition was noted on examination for entry into service, the presumption of soundness is not for application, and the proper question on appeal involves whether that condition was aggravated beyond the natural progression by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.

A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in the disability during service.  The government bears the burden of rebutting this presumption by showing through clear and unmistakable evidence that any increase was due to natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The June 2008 VA examiner stated that he would have to speculate to state that the low back disability had progressed during service, or how such was related to service.  On remand, a full rationale for this opinion is required; given the passage of time, a new examination is advisable.  Further, updated VA treatment records should be obtained.

In addition, the Social Security Administration records included several records from Dr. Frank who noted that he had treated the Veteran for a low back disorder since 1984.  As records dating back to 1984 have not yet been provided to VA, the Veteran should asked to provide or authorize the release of these records to VA as well as any other relevant records dated prior to service and thereafter.

Heart Condition

As is discussed above, the Veteran claimed service connection for metabolic syndrome; the claim is denied because the condition is not a disability itself, though it can lead to disabilities.

In the July 2011 and November 2011 Briefs submitted by his representative, the Veteran clarified that his claim was actually for a heart condition, one of the conditions listed as a potential consequence of metabolic syndrome.  He had consistently submitted heart-related evidence in connection with the claim.  However, the Veteran's recent assertion is considered a new, independent claim for service connection of a distinct disability.

That claim was addressed in part by an August 2011 rating decision, in which the RO considered the question of entitlement to service connection for ischemic heart disease as a result of herbicide exposure, due to a change in law and the precedential decision in Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).  Service connection was denied, but the basic claim alleged by the Veteran was considered on the merits.

In November 2011 correspondence, the Veteran stated that he reserved the right to submit additional evidence with regard to heart disease and also stated that the heart disorder was an issue on appeal.  The Board finds that this constitutes a timely expression of disagreement with the August 2011 rating decision, and places the issue in appellate status.  38 C.F.R. §§ 20.200, 20.201, 20.302.  A review of the claims file, to include the Virtual VA system, does not show any action has been taken with respect to the issue of service connection for a heart disease.

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC with regard to the heart condition and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

It is important to note that the allegations made by the Veteran extend beyond consideration of service connection due to herbicide exposure.  He has also alleged that any heart condition is related to his service-connected diabetes.  Coronary artery disease is a known potential complication of diabetes.  However, this theory of entitlement has not been specifically addressed by notice or in adjudication.

TDIU and DEA Benefits

A claim for TDIU is dependent upon the degree of impairment from service-connected disabilities.  The appeal for that benefit cannot therefore be resolved until there is a determination of exactly what disabilities are service-connected, and ratings assigned.  As there remain open claims with regards to the back and heart, remand of the inextricably intertwined TDIU claim is required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Similarly, entitlement to education benefits under 38 U.S.C.A. Chapter 35 is found when service-connected disabilities result in a total schedular evaluation or award of TDIU.  It is also therefore inextricably intertwined with the other open claims, and must be remanded pending their resolution.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide or authorize the release of relevant medical records dated prior to service that pertain to a low back disorder and those dated after service, which are not already of record, including records of Dr. Frank dating from 1984.

If, after making reasonable efforts to obtain named non-VA records the RO is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the claims file complete VA treatment records from the medical center in Gainesville, Florida, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of December 2008 to the present.

3.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  

a.  With respect to the back infirmity noted upon the service entrance examination, was it at least as likely as not aggravated (i.e., permanently increased in severity) during active service.  Please provide a complete explanation for the opinion.

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

The examiner's attention is directed to the Veteran's reports of an injury in service when he slid down a pole and his harness caught on the pole jerking against his back.  For the purpose of providing this opinion, the examiner should assume that the injury occurred as reported by the Veteran. 

4.  Provide the Veteran and his representative an SOC which addresses the issue of entitlement to service connection for heart disease.  If a substantive appeal is timely filed, the issue should be certified to the Board.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to TDIU and Chapter 35 benefits.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


